Judgment, Supreme Court, Bronx County, entered June 17, 1977, annulling the determination of the State Liquor Authority dated October 12, 1976, and directing respondent State Liquor Authority to issue to petitioner a retail liquor store license for the premises 726 Courtlandt Avenue, Bronx, New York, is reversed, on the law, vacated and the determination of the State Liquor Authority is reinstated and the petition is dismissed, without costs and without disbursements. On this record, we are unable to say that the refusal of the license by the State Liquor Authority was arbitrary and capricious and without rational basis. Concur—Lupiano, Birns and Silverman, JJ.; Kupferman, J. P., dissents and would affirm on the opinion of Cotton, J., at Special Term.